MEMORANDUM **
Varinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying his applications for asylum and withholding of removal. We dismiss the petition for review.
We lack jurisdiction to consider Singh’s claim for withholding of removal because he did not appeal this claim to the BIA and therefore failed to administratively exhaust the claim. See Zara v. Ashcroft, 383 F.3d 927, 930-31 (9th Cir.2004).
Singh’s contention that the case must be remanded is unavailing because the IJ denied Singh’s asylum application solely for being untimely, an unreviewable ground. See 8 U.S.C. § 1158(a)(3); Ramadan v. Gonzales, 479 F.3d 646, 653-54 (9th Cir.2007) (holding that the court retains jurisdiction to review issues related to the one-year bar “only where the underlying facts are undisputed”); cf. Lanza v. Ashcroft, 389 F.3d 917, 924 (9th Cir.2004) (remanding where it was unclear whether the BIA affirmed on a reviewable or unreviewable ground).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.